Citation Nr: 0025238	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-37 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from June 1975 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 1996 decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a claim for a disability rating in excess 
of 20 percent for service-connected residuals of a low back 
injury.  The Board also notes that, while the veteran 
subsequently perfected an appeal of an October 1998 RO 
decision that denied service connection for a cervical spine 
disability, this issue is no longer in appellate status 
because service connection was granted by a January 2000 RO 
decision.

The Board notes that the veteran's back disability has 
historically been rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral strain).  
See RO decisions entered in May 1984 and March 1996.  
Subsequently, the RO conceded that the veteran's disability 
was ratable as intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (intervertebral disc syndrome).  
See supplemental statement of the case issued in February 
1998.

What is significant about the applicable rating criteria is 
that limitation of motion is a pertinent aspect to rating the 
low back disability.  VAOPGCPREC 36-97 (Dec. 12, 1997).  
Given such a rating requirement, consideration must now be 
given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion require consideration of functional losses due to 
pain, etc.).  Specifically, when rating musculoskeletal 
disability, it should be remembered that "a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40 (1999).  In DeLuca v. Brown, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) noted that the VA examination relied on to 
rate the veteran's disability had merely included findings as 
to the range of motion without accounting for factors 
enumerated in § 4.40.  The Court cited the case of Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in April 1997, February 1999, and March 1999, 
the veteran's complaints of low back pain were noted.  
Additionally, clinical findings relative to her low back were 
made.  Specifically, at the April 1997 spine examination, the 
examiner reported that range of motion was "very self-
limited due to her complaints of pain" with forward flexion 
to 20 degrees, backward extension to 10 degrees, and side 
bending to 10 degrees bilaterally.  It was also reported that 
there were no palpable muscle spasms and the low back was 
normal to external inspection.  Neurological examination 
disclosed intact reflexes and sensation to be dysesthetic in 
the S1 dermatome.  Manual muscle testing was normal and 
straight leg raising was positive on the left at 
approximately 70 degrees.  The diagnosis was chronic low back 
pain syndrome with associated active radiculopathy in the 
left lower lumbosacral spine.  Similarly, in February 1999, 
range of motion studies revealed forward flexion to 72 
degrees, backward extension to 12 degrees, right bending to 
22 degrees, left bending to 20 degrees, and left and right 
rotation to 25 degrees.  X-rays revealed degenerative disc 
disease at L3-L4 and L5-S1.  It was also reported that the 
veteran had slight tenderness in the low back but no 
tenderness over the S1 joint or sacrum.  However, no muscle 
tenderness or spasm was seen.  Straight leg raising was 
negative bilaterally, and deep tendon reflexes were 
symmetrical.  The diagnosis was some low back pain secondary 
to strain.  At the March 1999 VA examination, the lumbosacral 
spine showed tenderness to percussion as well as mild 
decrease in motion.  However, straight leg raising was 
negative, muscle spasms were not present, and deep tendon 
reflexes were 2-plus and symmetrical.  The diagnosis was 
chronic lumbosacral strain.  

At none of the aforementioned VA examinations was an attempt 
made to quantify the veteran's pain in terms that can be used 
to apply the pertinent rating criteria.  Consequently, it may 
be said that the examination reports were not responsive to 
the mandate of DeLuca.  For example, while a veteran may have 
almost normal range of motion demonstrated in a clinical 
setting, her functional loss due to pain or flare-ups may be 
comparable to a disability level contemplated by more severe 
limitation of motion.  If so, she must be rated accordingly.  
The only way to apply this rule is for the examiner to 
provide his/her best judgment as to the level of disability 
caused by the pain or flare-ups, etc., and to report such an 
opinion in terms that can be used to apply the rating 
criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, a remand for a VA 
examination to ascertain the degree of low back impairment is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 
6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (1999).

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.

2.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations 
to determine the extent of her service-
connected low back disability.  The 
examiner(s) should review the claims file 
and examine the veteran.  The orthopedic 
examiner should identify each functional 
debility legitimately experienced by the 
veteran due to service-connected 
residuals of a low back injury and 
provide findings that take into account 
all functional impairments due to her 
service-connected disability, including 
problems such as pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  Functional loss due to such 
difficulties should be equated with 
additional loss in range of motion due to 
these factors, and to criteria set forth 
in Diagnostic Codes 5293 and 5295.  See 
DeLuca, supra.  The neurologic examiner 
should report if the veteran has any 
neurologic impairment due to service-
connected low back disability and, if so, 
it should be reported in a manner such 
that potentially applicable rating 
criteria may be applied, including 
Diagnostic Code 5293.

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  
Adjudication of the claim should include 
consideration by the RO of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71a (1999).  
DeLuca, supra.  If the benefit sought is 
not granted, a supplemental statement of 
the case (SSOC) should be issued that 
addresses the RO's adjudicatory action.  

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

